Citation Nr: 0635971	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-12 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to an increased rating for chondromalacia patella 
of the right knee, rated noncompensably disabling prior to 
June 9, 2005, and evaluated as 10 percent disabling 
thereafter.  

Entitlement to an increased rating for chondromalacia patella 
of the left knee, rated noncompensably disabling prior to 
June 9, 2005, and evaluated as 10 percent disabling 
thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to December 
1993 and from December 1998 to October 2000.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in January 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that increased evaluations are warranted 
for each of his service-connected knee disorders.  During the 
development of this claim, it was noted that he underwent 
surgery on his right knee in February 2004.  While a brief of 
this surgery is of record, the operative report is not.  
Neither does it appear that all of the evaluations prior and 
subsequent to the surgery have been associated with the 
claims folder.  At his hearing before the undersigned in 
January 2006, the veteran indicated that he had undergone 
cortisone injections in his left knee to treat the disability 
in that knee.  These records have not been associated either.  
In view of this, further development is needed.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should provide additional 
notice as needed pursuant to recent 
judicial precedent.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should obtain copies of all VA 
treatment records since January 2004.  The 
surgical report dated on February 23, 
2004, should be specifically requested and 
obtained.  The RO should insure that all 
records of recent treatment are also of 
record.  

3.  Thereafter, the RO should readjudicate 
the issues on appeal.  If it appears from 
recent records that there has been a change 
in the status of the appellant's knees; if 
so, consideration should be given as to 
whether additional examination is needed.  If 
the determination ultimately remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran and his 
representative should be given an opportunity 
to respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


